GIFFEN, J.
We entertain no doubt that the conveyance from Robert O. Young to his father, William A. Young, was made in good faith and for full value. Whatever doubt exists concerning the conveyance made by Doctor William A. Young, Jr., to his wife, must be resolved in favor-*334of the defendants, as the burden of proof that it was fraudulent rested upon the plaintiff, and it was not, as claimed by counsel, incumbent upon the defendants to show the good faith of the transaction.
We think the plaintiff has failed to prove by a fair preponderance of the evidence the allegation of fraud. The transfer from Doctor Young to his wife of his equity in the Spring Grove avenue lot was not a gift, but upon the consideration that she pay the taxes and sewer assessments, which she afterwards did.
Judgment affirmed.
Jelke and Swing, JJ., concur.